DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dynamic device” from claims 8 and 9 must be shown or the feature canceled from the claims. It is noted that while figure 6 references the dynamic device, the figure does not provide any structural features of the dynamic device. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 12, “the indexing rotation plate and the workpiece are allow to be rotated again” should read --the indexing rotation plate and the workpiece are allowed to be rotated again--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 8, “dynamic device” with the functional language of “for reciprocating the punching head module” is discussed in paragraphs 0007, 0008, and 0035-0037, and shown in figure 6 as a box, thus, no structure is disclosed in the disclosure. 
Claim 8, “solenoid valve unit” with the functional language of “for repeatedly moving the positioning pin” is interpreted as a solenoid valve as discussed in paragraph 0022 of the specification.
Claim 8, “a central control unit” with the functional language of “for controlling the servo motor…” is interpreted as an electronic controller as described in paragraph 0037 of the specification and as illustrated in figure 6 as reference character 700.
Claim 9, “central control unit” with the functional language of “controls the servo motor…” is interpreted as an electronic controller as described in paragraph 0037 of the specification and as illustrated in figure 6 as reference character 700.
Claim 10, “a protrusion body” with the functional language of “for placing the workpiece” is interpreted as a protruded surface as illustrated in figure 3 as reference character 221. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a position-fixing element comprising a positioning pin which aims towards and being pluggable connected to one of the holes”. Regarding recitation “which aims towards”, it is unclear what element is aimed towards what other element.
Claims 1 and 9, “the rotation” of the indexing rotation plate lacks antecedent basis.
Claim 3 recites “the mandrel directly contacts and presses against the workpiece to be rotated synchronously with the workpiece”. Regarding recitation “to be rotated… with the workpiece”, it is unclear what element is meant to be rotated with the workpiece.
Claim 4 recites “a residue entrance formed on a surface of the protrusion body, and exactly located below the punching head module”. Regarding recitation “exactly located below”, the directly below the punching head module with no additional elements therebetween.
Claim 7 recites “the servo motor comprises a motor machine, a transmission shaft and a workpiece chuck in which one end of the transmission shaft is connected to the motor machine”. Regarding the phrase “in which”, it is unclear if said phrase is meant to refer to a connection between the workpiece chuck and the transmission shaft, or it is meant to only further define said shaft.
Claim 7 recites “the workpiece chuck passes through the clamping portion to directly prop the workpiece so as to collectively rotate with the workpiece”. Regarding recitation “so as to collectively rotate with the workpiece”, it is unclear what element is meant to rotate with the workpiece, i.e. the chuck, or clamping portion.
Claim 9 recites “insert the positioning pin into one of the holes”. Regarding the recitation “one of the holes”, it is unclear if said recitation is meant to refer to the previously set forth “one of the holes”, or it is meant to set forth a new hole of the plurality of holes 
Claim 12 recites “A punching method applied on a punching mold device of claim 1”. Regarding recitation “a punching mold device”, it is unclear if said recitation is meant set forth a new device, or refer to the device set forth in claim 1, as noted by the recitation.
Claim 12 recites “placing a workpiece”. Regarding the recitation “a workpiece”, it is unclear if said recitation is meant to refer to the previously set forth workpiece from claim 1, or it is meant to set forth a new workpiece.
Claim 12 recites “inserting the positioning pin into one of the holes which is aimed by the positioning pin”. Regarding the phrase “which is aimed by”, the metes and bounds of said 
Claim 13 recites “the workpiece is placed on the protrusion body”. The recitation is in narrative form, it is unclear if said recitation meant to set forth a new method step, or further define step (a) from claim 12.

Claim limitation “dynamic device” from claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner notes that no art has been applied to claim 8; however, the claim as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (hereinafter Zhao; CN 201848477 U) in view of Conmar Products Corp (hereinafter Conmar; GB 646151 A), and Linzheng (CN 103264089 A).
Regarding claim 1, Zhao discloses a punching mold device (figure 1) capable of rotating a workpiece (18), the punching mold device comprising:
a lower mold base (14) comprising a clamping portion (figure 1 as annotated below, i.e. a portion of the device where the workpiece is clamped) for fixedly clamping the workpiece (18);
an indexing rotation plate (figure 2 as annotated below) which is coaxial to the workpiece (figure 2);
a position-fixing element (figure 3, element 11) comprising a positioning pin which aims towards and being pluggably connected to the indexing rotation plate (figure 3 and figure 2 as annotated below, i.e. the position-fixing element has a pin that is inserted into the indexing rotation plate) for stopping the rotation of the indexing rotation plate and the workpiece (figure 3 and figure 2 as annotated below, and translation: paragraph 0021, “the mechanism 12 enters 
an upper mold base (figure 1, element 2) disposed opposite to the lower mold base (figure 1), the upper mold base comprising a punching head module (4) aligned with the clamping portion for punching the workpiece (figure 1 as annotated below).
Zhao does not explicitly disclose the indexing rotation plate having plurality of holes. However, in the same field of endeavor, Conmar teaches a punching device (figure 4) comprising an indexing rotation plate (figures 1 and 3, element 50) having plurality of holes (62), wherein the holes accept a pin (66) used for positioning the workpiece (R), and the holes are formed on the outer circumference of the indexing rotation plate, thus, the holes collectively forming a circular contour (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Zhao’s indexing rotation plate would have plurality of holes on the outer circumference of said plate, as taught by Conmar, since Conmar teaches its commonly known that indexing rotation plates have plurality of holes to accept pins for indexing and positioning rotating workpieces.
Zhao discloses the indexing rotation plate and the workpiece being synchronously rotated via a shaft (paragraph 0021, “after the parts 18 are fixed… the connecting shaft drives the positioning plate 6”, i.e. once the workpiece (18) is clamped, the shaft (15) rotates the indexing rotation plate and a positioning plate (6), which in return rotates the workpiece (18)). Zhao does not disclose a servo motor connected to the indexing rotation. However, in the same field of endeavor, Linzheng teaches a punching device (figure 2) comprising a servo motor (3) connected to a shaft rotating an indexing rotation plate (13) and a workpiece (28).


    PNG
    media_image1.png
    573
    851
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    856
    media_image2.png
    Greyscale

Annotated Figures 1 and 2 of Zhao, respectively.



Regarding claim 2, Zhao further discloses wherein the clamping portion comprises:
a mandrel (figure 1, element 7) which is movable to press against the workpiece (figure 1, i.e. the mandrel is pressed against the workpiece (18) via a cam assembly (8)); and
a protrusion body (6, 16) disposed between the mandrel (7) and the indexing rotation plate (figure 1 as annotated above) such that the workpiece is sandwiched and positioned between the mandrel and the protrusion body (figure 1 as annotated above).

Regarding claim 3, Zhao further discloses a positioning cylinder comprising a cylinder body and a telescoping arm telescopically connected the cylinder body (figure 1 as annotated below); and
a rotating portion rotatably connected to one end of the telescoping arm opposite to the cylinder body, and jointed to the mandrel (figure 1 as annotated below, i.e. one end of the telescoping arm has a groove with a ball bearing, indicating a rotatable portion),
wherein, when the cylinder body pushes the telescoping arm forwardly, the mandrel directly contacts and presses against the workpiece to be rotated synchronously with the workpiece (figure 1).

    PNG
    media_image3.png
    432
    702
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    597
    681
    media_image4.png
    Greyscale

Annotated Figure 1 of Zhao.


Regarding claim 4, Zhao further discloses wherein the clamping portion comprises:
a discharge zone passage (figure 1 as annotated below) disposed inside the protrusion body (6, 16); and
a residue entrance (figure 1 as annotated below) formed on a surface of the protrusion (6, 16) body, and the residue entrance being located directly below the punching head module (figure 1 as annotated below),
wherein, when the workpiece is punched by the punching head module, waste material generated from the workpiece fall into the discharge zone passage through the residue entrance (figure 1).

    PNG
    media_image5.png
    795
    570
    media_image5.png
    Greyscale

Annotated Figure 1 of Zhao.

Regarding claim 7, the combination of Zhao, Conmar, and Linzheng further teaches wherein the indexing rotation plate is formed with a non-circular through hole thereon (Zhao: figure 3, i.e. the indexing rotation plate at its center has a non-circular through hole having four indents); and

wherein one end of the transmission shaft is connected to the motor machine (combination of Zhao and Linzheng as modified for claim 1; figure 1 of Zhao, i.e. the servo motor is to the right end of the transmission shaft (15)), the other end of the transmission shaft (15) is connected to the workpiece chuck (6), and the transmission shaft passes through the non-circular through hole of the indexing rotation plate so as to collectively rotate with the indexing rotation plate (figures 1 and 3), and the workpiece chuck passes through the clamping portion to directly prop the workpiece so as to collectively rotate with the workpiece (figure 1, i.e. the chuck (6) passes through the clamping portion to clamp the workpiece (18) upright).

Regarding claim 12, Zhao further discloses a punching method applied on the punching mold device of claim 1, the punching method (paragraph 0021) comprising:
(a) placing a workpiece onto the clamping portion (figure 1 and paragraph 0021, “the parts 18 are fixed”);
(b) synchronously rotating the workpiece and the indexing rotation plate by using the servo motor (paragraph 0021, “after the parts 18 are fixed… the connecting shaft drives the positioning plate 6”, i.e. once the workpiece (18) is clamped, the shaft (15) rotates the indexing rotation plate and a positioning plate (6), which in return synchronously rotates the workpiece (18); Linzheng: figure 2, i.e. a servo motor rotates the punch device;
(c) inserting the positioning pin into one of the holes which is aimed by the positioning pin to stop the rotation of the indexing rotation plate and the workpiece (figure 3 and paragraph 0021, “the mechanism 12 enters the poisoning hole of the part for positioning”, i.e. the pin of 
(d) punching the workpiece to form at least one set of punched holes by using the punching head module (figure 1; paragraph 0021, “the punch 4 enters the die 3”);
(e) removing the positioning pin away from the one of the holes, such that the indexing rotation plate and the workpiece are allow to be rotated again (paragraph 0021, “the positioning indexing pin leaves the positioning hole of the part, thus completing the punching process of a hole”); and
(f) returning to step (c) when the positioning pin is aligned with another of the holes again (paragraph 0021, “and then cyclically reciprocating until all holes are punched”).

Regarding claim 13, Zhao further discloses wherein the clamping portion comprises a mandrel (figure 1, element 7) and a protrusion body (6, 16) arranged opposite to the mandrel (figure 1), the mandrel is located at one surface of the workpiece (18) opposite to the protrusion body (figure 1), and the workpiece (18) is placed on the protrusion body (figure 1),
the punching method further comprising:
between step (a) and step (b), pushing the mandrel forwardly to press against the workpiece such that the workpiece is sandwiched between the protrusion body and the mandrel (figure 1 and paragraph 0021, “the parts 18 are fixed and compressed with the positioning disc 6, the compression disc 7”).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Conmar, Linzheng, and Sanderson (US 20100083803 A1).
Regarding claim 5, Zhao discloses an air passage connected to the discharge zone passage (figure 1 as annotated below). Zhao does not disclose a vacuum pump for sucking the waste material out of the discharge zone passage and connected to the air passage. However, in the same field of endeavor, Sanderson teaches a punching device (figure 2) comprising a vacuum source in fluid communication with the punching device to remove waste material and reduce the chances of punching areas being jammed with waste material (paragraph 0114, i.e. a vacuum source is a vacuum pump).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the punch device air passage of Zhao to include a vacuum pump as taught by Sanderson, in order to reduce the chances of waste material jamming punching areas (paragraph 114). 

    PNG
    media_image5.png
    795
    570
    media_image5.png
    Greyscale

Annotated Figure 1 of Zhao.

Regarding claim 6, Zhao further discloses wherein the discharge zone passage comprises an inclined portion for guiding the waste material towards the air passage from the discharge zone passage (figure 1 as annotated above, i.e. the discharge zone is inclined to guide waste material away from the protrusion body (6, 16)).

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 9 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 9:
“a solenoid valve unit connected to the positioning pin for reciprocating the positioning pin; and
a punching head module aligned with the clamping portion…
a central control unit electrically connected to the dynamic device, the servo motor and the solenoid valve unit,”
The following closest prior arts fall short for the following reasons
Zhao discloses a positioning pin that is mechanically operated via cams and linkages (figure 3, elements 11 and 12). Zhao does not disclose a solenoid valve connected to the positioning pin and a control unit electronically connected to and controlling said solenoid valve.
Wenbo et al. (hereinafter Wenbo; CN 105414322 A) teaches a punching mold device (figure 1) having a control unit (10) that controls various aspects of the punching mold device (translation: paragraphs 0017, 0036, 0038, and 0040). Wenbo does not teach a positioning pin and a solenoid valve connected to the positioning pin.

Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3371514 A, a punching device having a dynamic device (figure 1, element 48)
US 20130008001 A1, a dynamic device actuating an upper mold (figure 9, elements 225, 222)
CN 105363885 A, a punching device having an indexing plate (figure 2, element 2)
CN 205463855 U, a punching device having an air passage (figure 1, element 20)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725